Pee Cueiam.
Under the covenants of the lease the landlord was authorized in the event the tenant removed from the premises to re-enter and re-rent as agent of the tenant or otherwise, and *60in case of such re-renting the tenant remained liable for any monthly deficiency. If the landlord had not acted under the covenant he would be entitled to recover the rent from the tenant for every month of the terms after March, 1936. Availing of the covenant and using his best efforts to procure a tenant, a new tenant was procured without obligation on the part of the new tenant to pay the April rent, thus apparently reducing the tenant’s obligation to the payment of one instead of eight months’ rent; and as the arrangement was the best the renting agent could make in the exercise of due diligence plaintiff was entitled to judgment for the April rent.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for eighty-three dollars and thirty-four cents, with costs.
All concur. Present — Levy, Hammer and Callahan, JJ.